Name: Commission Implementing Regulation (EU) 2017/882 of 23 May 2017 on the derogations from the rules of origin laid down in Protocol 1 to the Economic Partnership Agreement between the European Union and its Member States, of the one part, and the SADC EPA States, of the other part, that apply within a quota for certain products from Namibia
 Type: Implementing Regulation
 Subject Matter: trade;  international affairs;  tariff policy;  fisheries;  European Union law;  European construction;  international trade;  Africa;  extra-European organisations
 Date Published: nan

 24.5.2017 EN Official Journal of the European Union L 135/15 COMMISSION IMPLEMENTING REGULATION (EU) 2017/882 of 23 May 2017 on the derogations from the rules of origin laid down in Protocol 1 to the Economic Partnership Agreement between the European Union and its Member States, of the one part, and the SADC EPA States, of the other part, that apply within a quota for certain products from Namibia THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (1), and in particular Article 58(1) thereof, Whereas: (1) By Decision (EU) 2016/1623 (2), the Council authorised the signature, on behalf of the Union, of the Economic Partnership Agreement between the European Union and its Member States, of the one part, and the SADC EPA States, of the other part (3) (the Agreement). The SADC EPA States comprise Botswana, Lesotho, Mozambique, Namibia, Swaziland and South Africa. Pursuant to Decision (EU) 2016/1623, the Agreement is to be applied on a provisional basis, pending the completion of the procedures for its conclusion. The Agreement applies on a provisional basis from 10 October 2016. (2) Protocol 1 to the Agreement concerns the definition of the concept of originating products and methods of administrative cooperation. For a specific product, namely prepared or preserved Albacore tuna (Thunnus alalunga) of HS Heading 1604, manufactured from non-originating Albacore tuna of HS Headings 0302 or 0303, Article 43 to that Protocol provides for an automatic derogation from the rules of origin set out in that Protocol in the framework of an annual quota granted to Namibia. It is therefore necessary to lay down the conditions for the application of those derogations for imports from Namibia. (3) The quota set out in Article 43(10) to Protocol 1 to the Agreement should be managed by the Commission on the basis of the chronological order of dates of acceptance of customs declarations for release for free circulation in accordance with Commission Implementing Regulation (EU) 2015/2447 (4). (4) Entitlement to benefit from the tariff concessions should be subject to the presentation of the relevant proof of origin to the customs authorities. (5) In order to ensure the smooth application of the quota system set up by the Protocol, this Regulation should apply from the same date as that of the provisional application of the Agreement. (6) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The derogations from the rules of origin in favour of Namibia set out in Article 43(10) to Protocol 1 to the Economic Partnership Agreement between the European Union and its Member States, of the one part, and the SADC EPA States, of the other part (the Agreement), shall apply within the quota set out in the Annex to this Regulation. Article 2 To benefit from the derogations set out in Article 1, the products listed in the Annex shall be accompanied by a proof of origin as set out in Annex III to Protocol 1 to the Agreement. The following shall be entered in box 7 of movement certificate EUR.1 issued by the competent authorities of Namibia pursuant to this Regulation: Derogation  Regulation (EU) 2017/882. Article 3 The quota set out in the Annex shall be managed in accordance with Articles 49 to 54 of Implementing Regulation (EU) 2015/2447. Article 4 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 10 October 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 May 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 269, 10.10.2013, p. 1. (2) Council Decision (EU) 2016/1623 of 1 June 2016 on the signing, on behalf of the European Union and provisional application of the Economic Partnership Agreement between the European Union and its Member States, of the one part, and the SADC EPA States, of the other part (OJ L 250, 16.9.2016, p. 1). (3) OJ L 250, 16.9.2016, p. 3. (4) Commission Implementing Regulation (EU) 2015/2447 of 24 November 2015 laying down detailed rules for implementing certain provisions of Regulation (EU) No 952/2013 of the European Parliament and of the Council laying down the Union Customs Code (OJ L 343, 29.12.2015, p. 558). ANNEX Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording of the description of the products in the fifth column of this table is to be considered as having no more than an indicative value. The preferential scheme is determined, within the context of this Annex, by the CN codes applicable at the time of adoption of this Regulation. Order No CN code TARIC sub-division Description of products Quota period Quota volume (in tonnes net weight if not otherwise specified) 09.1600 ex 1604 14 41 ex 1604 14 46 ex 1604 14 48 ex 1604 20 70 30 92 , 97 30 92 , 97 Prepared or preserved Albacore tuna (Thunnus alalunga) of HS Heading 1604 , manufactured from non-originating Albacore tuna of HS Headings 0302 or 0303 From 10.10 to 31.12.2016 178 From 1.1 to 31.12.2017 and for each period thereafter from 1.1 to 31.12. 800